               CASE 0:20-cr-00129-NEB-HB Doc. 44 Filed 08/18/20 Page 1 of 1
                                               OFFICE OF THE
*KATHERIAN D. ROE                                                                     JAMES BECKER
 Federal Defender                      FEDERAL DEFENDER                            *SHANNON ELKINS
                                            District of Minnesota                          LISA LOPEZ
*MANNY ATWAL                                                                               KEALA EDE
 First Assistant Defender                   107 U.S. Courthouse                      DOUGLAS MICKO
                                           300 South Fourth Street                       ROB MEYERS
*DOUGLAS OLSON                                                                        ERIC RIENSCHE
 Senior Litigator
                                           Minneapolis, MN 55415                  *ANDREW MOHRING
                                            Phone: 612-664-5858                     SARAH WEINMAN
CHAD M. SPAHN                                Fax: 612-664-5850                       Assistant Defenders
Senior Investigator
                                                                     *MSBA Certified Criminal Law Specialist


August 18, 2020



Honorable Hildy Bowbeer
United States Magistrate Judge
632 Federal Building & U.S. Courthouse
316 North Robert Street
St. Paul, MN 55101

           Re:        United States v. McKenzy Degidio Dunn
                      Criminal No. 20-129(2) (NEB/HB)


Dear Magistrate Judge Bowbeer:

Pretrial motions will not be filed on behalf of Ms. Degidio Dunn. The parties are working
towards a resolution and Ms. Degidio Dunn hereby requests that she be excused from the motion
hearing currently scheduled for September 14, 2020 at 10:00 a.m. The parties will contact the
Honorable Nancy E. Brasel’s chambers to schedule a change of plea hearing once an agreeable
resolution is reached.

Thank you for your time.


Sincerely,

s/ Shannon Elkins

SHANNON ELKINS
Assistant Federal Defender



cc:        AUSA Joseph Teirab, AUSA Matthew Ebert
